Citation Nr: 1040827	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  08-12 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from September 2002 to 
October 2006.  

The Veteran's appeal as to the issue listed above arose from an 
August 2007 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  In March 2010, the 
Board remanded the claim for additional development.  


FINDING OF FACT

In a September 2010 rating decision, the Appeals Management 
Center granted service connection for right knee patellofemoral 
chondromalacia.


CONCLUSION OF LAW

There is currently no justiciable case or controversy for active 
consideration by the Board on the issue of entitlement to service 
connection for a right knee disability.  38 U.S.C.A. § 7105 (West 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2007, the Veteran filed a claim for service 
connection for a right knee disability.  In August 2007, the RO 
denied the Veteran's claim of entitlement to service connection 
for "right knee pain."  The Veteran appealed, and in March 
2010, the Board remanded the claim for additional development.  

In September 2010, the Appeals Management Center granted service 
connection for "right knee patellofemoral chondromalacia."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.

As the Veteran has already been granted service connection for 
the disability at issue in this appeal, there remains no 
allegation of error of fact or law for appellate consideration.  
Therefore, the Board does not have jurisdiction to review this 
claim.


ORDER

The appeal as to the claim of entitlement to a right knee 
disability is dismissed.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


